Citation Nr: 0021823	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-32 165A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a left knee disorder is well-grounded.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1962 to April 1964.  
This appeal arises from an August 1997 rating decision, which 
denied service connection for a left knee disorder.  

The Board of Veterans' Appeals (Board) has noted that service 
connection for a left knee disorder was originally denied by 
the RO in March 1968.  In June 1983 and November 1996, the RO 
held that new and material evidence had not been submitted to 
reopen a claim for service connection for a left knee 
disorder.  It is clear that thereafter, new and material 
evidence was submitted to reopen the claim, and, in August 
1997, the RO denied service connection for a left knee 
disorder for the reason that the claim was not well-grounded.  
This appeal ensued.  


FINDING OF FACT

The claim for service connection for a left knee disorder is 
plausible.  


CONCLUSION OF LAW

The claim for service connection for a left knee injury is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran complained 
of left knee pain in November 1962, when he made a parachute 
jump and struck his left knee with a rifle.  He indicated 
that he had knee pain, and that his knee locked.  He 
manipulated his knee, and unlocked it, but continued to have 
slight swelling and pain on motion of his knee.  On clinical 
evaluation, the veteran's left knee was slightly swollen, 
with tenderness over the anteromedial surface.  The examiner 
indicated that there was no medial or lateral instability, 
and the anterior and posterior cruciate ligaments appeared to 
be intact.  The diagnosis was acute and traumatic left knee 
synovitis.  A November 1962 medical record noted that the 
veteran had left knee pain after a parachute jump.  On 
clinical evaluation, there was minimal fluid on the left 
knee, and point tenderness in the anteromedial joint area.  
The impression was of a medial meniscus tear.  A November 
1962 x-ray study of the left knee was negative for 
abnormalities.  On separation examination in February 1964, 
the veteran gave a history of a "trick" or locked knee.  A 
report of the complete clinical evaluation of the veteran at 
separation is not included in the record.  The report of 
medical history portions of the service discharge examination 
is of record, and makes no reference to a left knee disorder.  
Further, the service medical records show that, in March 
1964, the veteran was treated for a right knee bruise.  

In October 1967, the veteran submitted a claim of service 
connection for his right knee.  A VA examination of the 
veteran in February 1968 included an orthopedic evaluation.  
The veteran's right knee was evaluated, but there were no 
specific complaints, findings or diagnoses with respect to 
the left knee.  

In June 1983, a letter from Robert S. Adelaar, M.D., dated 
April 1981, was associated with the claims folder.  (In 
subsequently submitted documents, Dr. Adelaar is identified 
as professor and chairman of the department of Orthopedic 
Surgery at Virginia Commonwealth University/Medical College 
of Virginia (VCU).)  Dr. Adelaar indicated that the veteran 
was being treated for patella femoral arthritis, and problems 
with pain around an incision site where the meniscus had been 
removed.  The April 1981 letter from Dr. Adelaar did not 
indicate which of the veteran's knees he was talking about.  

In May 1996, a letter from Dr. Adelaar, dated in April 1996, 
was associated with the claims folder.  Dr. Adelaar reported 
that he had been treating the veteran's left knee problems.  
Dr. Adelaar stated that the veteran injured his knee in 
service and had a traumatic synovitis when he was 18 years 
old.  The left knee required a subsequent meniscectomy on the 
lateral side, which was accomplished by arthroscopic surgery.  
Dr. Adelaar opined that the veteran's subsequent knee 
problems were directly related to his knee problem in 
service.  

In a June 1996 letter, the RO requested that Dr. Adelaar 
explain the basis for his opinion relating the veteran's 
postservice left knee problems to service.  In reply, Dr. 
Adelaar submitted a July 1996 letter in which he indicated 
that the veteran had apparently had a surgical procedure 
performed in service in which a portion of the meniscus was 
removed.  The removal of the meniscus resulted in what Dr. 
Adelaar described as a definite progression toward future 
left knee degeneration.  Dr. Adelaar opined that the 
veteran's left knee injury and surgery in service were 
related to the problems he has had with his knee post-
service, including a post-service knee injury he sustained in 
1979.  Dr. Adelaar expressed his belief that the veteran's 
left knee would be in better condition if he had not had a 
knee injury in service.  

In a November 1996 rating decision, the RO noted that the 
veteran's service medical records did not reflect that he 
underwent left knee surgery in service.  As indicated above, 
the claim continued to be denied for the reason that new and 
material evidence had not been submitted to reopen it.  

In a January 1997 letter, Dr. Adelaar indicated that the 
veteran injured his left knee in service, and revised his 
earlier statement to say that the veteran's in-service left 
knee injury was treated without surgery.  Dr. Adelaar noted 
that the veteran continued to have problems with increased 
wear on his left knee after service, and he had a meniscal 
tear and degenerative arthritis.  

In July 1997, extensive records of private medical treatment 
of the veteran were associated with the claims folder.  These 
records included a report of an x-ray study of the veteran's 
left knee in March 1980 at VCU.  The left knee was normal on 
x-ray evaluation.  

The records received in July 1997 also included a November 
1989 letter from R.M. McGlade, M.D.  He explained that the 
veteran sustained a tear of the medial meniscus of his left 
knee in February 1980 when he developed arthritis of the 
knee.  Dr. McGlade noted the veteran's complaints of his left 
knee giving away, and his inability at such times to walk, 
stoop, bend, or climb.  Dr. McGlade indicated that the 
veteran had pseudo gout in his knees in November 1979.  

Records of medical treatment of the veteran by Dr. Adelaar, 
dating from March 1980 to September 1984, include a March 
1980 medical note, which indicated that the veteran underwent 
surgery to repair a medial meniscus tear, which he sustained 
approximately 10 days earlier.  A July 1984 medical note 
reflected the veteran's complaint of left knee discomfort, 
especially when he stood on his feet for prolonged periods.  

The records submitted in July 1997 include a partial surgery 
report, dated in March 1980.  Dr. Adelaar performed a left 
knee arthroscopy and a left knee arthrotomy with medial 
meniscectomy.  Dr. Adelaar described the veteran as an 
individual who sustained a puncture wound to his knee while 
in service, and "did well" until October 1979, when he 
started to develop pain with ambulation and giving-way 
symptoms.  An arthrogram showed a medial meniscus tear.  The 
preoperative diagnosis was internal derangement of the left 
knee, with medial meniscal tear.  The postoperative diagnosis 
was degenerative medial meniscus of the left knee.  

A March 1980 hospital discharge summary from Thomas Loughran, 
M.D., of VCU, noted that the veteran had a history of being 
struck in his left knee in October 1979.  He developed an 
effusion and a painful knee.  He was immobilized and returned 
with chronic knee pain and quadriceps atrophy.  An arthrogram 
showed a medial meniscus tear, and he was hospitalized for 
arthroscopy and arthrotomy.  

Letters from Dr. Adelaar, dated in January 1981 and November 
1989 referred to treatment of the veteran's left knee, but 
did not mention an etiology of the left knee problems.  In an 
October 1985 letter to Babgen Managasarian, M.D., Dr. Adelaar 
explained that he evaluated the veteran for a torn meniscus 
of his left knee, which occurred in November 1979, and he was 
the treating physician who participated in removal of the 
veteran's medial meniscus in March 1980.  Dr. Adelaar opined 
that individuals who have undergone meniscus removal will 
experience degenerative disease of the medial compartment.  
The letter did not refer to a left knee injury during the 
veteran's service.  In letters dated in August 1991 and 
December 1991, Dr. Adelaar reported that he evaluated the 
veteran in 1979 when he injured his left knee at work, 
sustaining a tear of the meniscus or cartilage of his knee.  
Dr. Adelaar described subsequent treatment and clinical 
findings as to the veteran's left knee, but did not refer to 
a left knee injury during the veteran's service.  In the 
August 1991 letter, Dr. Adelaar opined that the veteran's 
left knee developed arthritis as a result of the removal of 
the medial meniscus.  

Records of private medical treatment of the veteran, dating 
from August 1990 to April 1996, include an April 1992 note 
from Dr. Adelaar, which indicated that the veteran has a left 
knee synovitis secondary to his previous work-related 
injuries, with meniscal tears which have been diagnosed in 
the past.  The medical note did not refer to an in-service 
left knee injury.  

In a VA Form 9, submitted in November 1997, the veteran 
asserted that his postservice left knee injury in March 1980 
would not have occurred but for the left knee debilitation 
which resulted from his left knee injury in service.  In a VA 
Form 1-646, submitted in June 1999, the veteran's 
representative contended that, although Dr. Adelaar's July 
1996 letter referring to left knee surgery during the 
veteran's service was inaccurate, the inaccuracy was 
clarified in Dr. Adelaar's January 1997 letter.  The 
representative further asserted that Dr. Adelaar never 
wavered from his opinion that the veteran's left knee injury 
during service precipitated his current left knee problems.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  In order for a 
claim for service connection to be well-grounded, there must 
be competent medical evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that laypersons are not 
competent to provide medical opinions.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

In this case, Dr. Adelaar's January 1997 letter to the RO 
contains his medical assessment that the veteran has 
degenerative arthritis of the left knee following surgery to 
repair a meniscus tear in his left knee.  Therefore, the 
first requirement of Caluza -- a medical diagnosis of current 
disability -- is met.  The veteran is competent to assert 
that he injured his left knee in service, and the service 
medical records confirm that he was treated for a left knee 
injury in service.  The second requirement of Caluza is 
satisfied.  As for the nexus requirement, a medical opinion 
relating the veteran's post-service left knee disorder to 
service, in an April 1996 letter, Dr. Adelaar opined that the 
veteran injured his left knee, and had a traumatic synovitis 
during service.  Dr. Adelaar expressed his belief that the 
veteran's post-service meniscectomy was directly related to 
his left knee injury during service.  Therefore, the third 
requirement of Caluza is met.  The Board concludes that the 
claim of service connection for a left knee disorder is well-
grounded, and is in a proper status for additional 
development on the merits.  


ORDER

The claim for service connection for a left knee injury is 
well-grounded, and to this extent, the appeal is granted.  


REMAND

The veteran contends, in effect, that his left knee injury in 
service resulted in a chronic left knee disability which made 
his left knee more susceptible to future degeneration and the 
post-service left knee injury he later sustained.  

It is undisputed that the veteran injured his left knee in 
service.  However, and notwithstanding his contentions, the 
service medical records do not demonstrate that the veteran's 
left knee injury in service resulted in a chronic left knee 
disability.  The report of clinical evaluation of the veteran 
during his separation examination in February 1964 is not 
included in the record, but the Board notes that service 
medical records post-dating the February 1964 separation 
examination do not refer to the left knee.  The records show 
that the veteran sustained a right knee injury, but there is 
no mention of the left knee.  

Moreover, three years after his discharge from service, the 
veteran submitted a claim of service connection for a right 
knee disorder and was accorded a VA orthopedic examination.  
The examination report noted the veteran's complaints as to 
the right knee and contained clinical findings and a 
diagnosis referable to the right knee, but the left knee was 
not mentioned, as might be expected had there then existed a 
chronic left knee disability.  

The evidence does not contain records of complaints, 
diagnosis or treatment specifically referring to the 
veteran's left knee from November 1962, until many years 
after service, in 1979-80.  It is undisputed that, in 1979-
80, the veteran sustained a left knee injury, and underwent 
surgical repair of a meniscus tear.  The record contains 
extensive evidence of medical treatment of the veteran in 
connection with his post-service left knee injury, but the 
records generated at or near the time of the 1979-80 left 
knee injury do not contain medical opinions relating the 
post-service left knee injury to a chronic left knee 
disability resulting from a left knee injury in service.  In 
fact, in a March 1980 surgical report, Dr. Adelaar described 
the veteran as an individual who sustained a puncture wound 
to his left knee in service and "did well" until October 
1979.  The service medical records do not characterize the 
November 1962 left knee injury as a puncture wound, but in 
any event, Dr. Adelaar's comments in March 1980 do not 
indicate that he, knowing at that time of the veteran's left 
knee injury in service, believed that the post-service knee 
injury was related to the knee injury in service.  

The Board notes that, it was only in the 1990s, many years 
after the veteran's post-service left knee injury in 1979-80, 
that medical evidence in the form of Dr. Adelaar's letters in 
1996-97 related the veteran's post-service left knee disorder 
to service.  Additionally, Dr. Adelaar initially premised his 
opinion (expressed in a June 1996 letter to the RO) that the 
veteran's post-service left knee disability was related to 
service on his incorrect belief that the veteran underwent 
left knee surgery in service.  Although Dr. Adelaar 
subsequently revised his comments and indicated that the 
veteran was treated for a left knee injury in service without 
surgery, given all of the foregoing, the etiology of the 
veteran's current left knee disability remains unclear, and 
the Board concludes that medical evaluation is required to 
resolve this question.  

Accordingly, the claim of service connection for a left knee 
disability is REMANDED to the RO for the following:  

1.  The RO should contact the service 
department and request copies of all of 
the veteran's service medical records 
which have not previously been associated 
with the claims folder, to specifically 
include a complete report of the 
veteran's separation examination in 
February 1964 (Standard Form 88).  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any VA and private health 
care providers who treated him for a left 
knee disability during the period after 
his separation from service in 1964 and 
prior to his left knee injury in 1979-80.  
Complete copies of all records identified 
should be associated with the claims 
folder.  

3.  After the above referenced records 
have been obtained, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature and etiology of 
his left knee disability.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  The examiner 
should furnish an opinion in response to 
the following question:  Is it at least 
as likely as not that the veteran's 
postservice left knee disorder, 
postoperative status, is due to the left 
knee injury which was clinically 
documented in service medical records, or 
is otherwise related to service?  

4.  Following completion of the foregoing 
development, the RO should review the 
claim and determine whether it may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have bee


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



